﻿First of all, allow me
to subscribe to the statement delivered this morning by the
Foreign Minister of Luxembourg, Mr. Jacques Poos, on
behalf of the European Union. In particular, Sir, I wish to
join him in his congratulations to you on your election to
the presidency of the General Assembly.
As the year 2000 draws closer, our feelings somehow
make us ponder more keenly the achievements and
misfortunes of the present century, and make us look ahead
to the next one. As I do this, central to my thoughts is the
United Nations, an institution created when I was an
adolescent, at the end of a war whose horrors were just
then coming to light. I remember having been elated at the
time about the purposes and principles of the new
Organization, and I remember how intrigued I was to see
that, in a way, devastation and despair had given rise to the
belief that a better world could yet be built, a world marked
by peace, development and respect for human rights,
notions I was just beginning to learn about. Soon enough,
I came to realize that such a world would be rather longer
in the making than the Charter had led me to hope; that old
questions were giving way to new ones; that the United
Nations was not a panacea for all the troubles of mankind;
and, more to the point, that the United Nations could never
be stronger than its Member States collectively willed it to
be.
Yet somehow my expectations remained, expectations
which I shared with a growing audience around the globe,
and which one generation was passing on to the next.
Rightly or wrongly, nations and individuals, Governments,
civil society and the public at large: they all have
expectations about what the United Nations can do for
them, and about how it might change their lives and their
destiny for the better.
The question then is not so much whether the United
Nations can meet all of those expectations. For it cannot,
and it probably should not even try. The United Nations
has neither the mandate, nor the resources, nor the power
to be the world’s keeper. The question is rather how we
can exploit the strong points of the Charter, how we can
make the United Nations play a role that only the United
Nations can play, and how we can better equip the
Organization to do more by doing what it does better.
With that in mind, I wish to highlight three matters this
afternoon: the fitness of the Organization; the potential of
the United Nations to manage crises in the wider context
of development; and the Organization’s action in the field
of human rights.
Part of the reason why the United Nations has
problems in meeting expectations is what it has turned
into over the past 30 years: an amazing structure of
boards and committees populated by a growing
membership and assisted by an army of civil servants. For
that reason alone, the Organization has lost credibility.
Efforts to streamline and revitalize the Organization are
therefore long overdue. United Nations reform is a must.
The proposals put forward by the Secretary-General are
an important first step in that process, as the Foreign
Minister of Luxembourg, Mr. Poos, said this morning, a
process that will have to incorporate more ambitious ideas
as it unfolds. The Kingdom of the Netherlands supports
the Secretary-General in his reform drive, we applaud the
fact that he has made reform his number-one agenda item,
and we welcome the reform package Mr. Kofi Annan has
put in our care.
But we should get on with it. The world cannot
afford to wait. We are looking at an Organization that is
far behind on its maintenance schedule. Yet over the past
three years, the reform debate has inched forward as if
oblivious to the need to produce results. Fortunately, the
Secretary-General has injected new momentum into the
debate, and we should all welcome this.
As we are about to engage in this “Reform
Assembly”, as the Secretary-General has called it, we
should be conscious of the underlying concerns that have
surfaced in the reform debate from time to time. These
concerns are real, and dismissing them would jeopardize
a promising outcome for the present session. Indeed,
various groups of nations have doubts about what other
groups of nations are ultimately aiming for in this
exercise. Developing countries have even expressed
misgivings about the reform process as a whole. Some of
them are clearly afraid that major Western Governments
15


are out to recast the United Nations as an institution that
would run on the lowest possible budget and concentrate on
peacekeeping, humanitarian aid and human rights. Another
concern is that the development programme of this
Organization — perhaps its single most important
achievement over the past 30 years — might actually suffer
as a result of reform.
Understandably, many nations see the decline in recent
years of official aid levels as the writing on the wall. They
are disheartened by the empty promises of Rio de Janeiro
in 1992. Moreover, they are worried about the current
financial crisis of the United Nations. And finally, a handful
of nations describe the Secretary-General’s proposals as a
“northern” package — one that caters mainly to the needs
of the industrialized world.
Instead, developing nations would wish to see the
United Nations strengthened in what to them is perhaps its
most critical field of action, a field of action that
corresponds to one of the main purposes mentioned in the
Charter: social and economic development. They rightly
argue that if the United Nations membership wants to be
serious about that objective, it needs to equip the
Organization accordingly. And so, in their view, more
resources should flow into the Organization. Before
consenting to change anything, they are inclined to play it
safe and to hold on to what is there.
This line of thought, assuming I am reading it
correctly, calls for comments. My first remark is that,
clearly, the Secretary-General was well-advised in having
most of his package focus on the economic and social
sectors. This is indeed the area that commands the widest
interest among the membership. If we look at the merits of
the package, it seems fair to say that many industrialized
nations might have wanted to see more ambitious and
comprehensive proposals. Still, speaking for the
Netherlands Government, I would argue that the present
package of reform measures is well-directed, substantial and
worthwhile. Evidently, the Secretary-General, on the basis
of consultations which only he could undertake, has
concluded that the contents of the package represent the
maximum of what is achievable in the present state of play.
And we should all accept that as a given.
Furthermore, it is important to remember that reform
might strengthen the development sector of the United
Nations to the point where it can actually deliver better
service with the resources that are presently available. This
exercise is not about cutting costs. Yet a leaner and meaner
Organization might give better value for the money. At the
same time, we welcome the idea of a development
dividend, as put forward by the Secretary-General.
A stronger development sector may help make the
United Nations a more attractive Organization not only to
recipients, but to donor countries as well. Voluntary
contributions should not come only from the same small
group of traditional donors year after year. For a long
time now, the Netherlands has been among the top
contributors to the United Nations system, and we intend
to remain so. We appreciate the spectacular gesture by
Mr. Ted Turner. But donor contributions should also
come from those nations that fall far below the 0.7 per
cent mark, as well as from newly industrialized countries
in Asia and elsewhere.
Finally, all Member States should become current
and stay current on their financial obligations under the
regular and peacekeeping budgets; and payments should
be prompt, in full and certainly without conditions.
All in all, the heart of the matter is not about core
concepts and not about mindset; it is about trust. It is
about feeling comfortable with the idea that among 185
Member States, a difference of views is inevitable,
particularly when they are asked to discuss such a wide-
ranging matter as the future of this Organization.
We have arrived at a crossroads where we face a
critical choice. This is a moment when we have to rise
above the level of squabbling over details in working
groups. No doubt, we all have a point to raise, a question
to ask and a change to make. But that avenue would lead
us nowhere, for soon enough the package would fall
apart. Now is the time to start trusting each other. This is
a time for vision and political courage. We, as statesmen,
should be ready to accept our responsibility in this regard,
to join forces and to forge a breakthrough. We should all
rise to the occasion and accept the package of the
Secretary-General as it is before us now and work out the
details and implementation later. Endorsement in general
terms needs to be expressed before we all adjourn next
December. Without such endorsement, the momentum in
the reform process will be lost.
We, the Member States of the United Nations,
pledged ourselves, in the words of the Charter:
“to take effective collective measures for the
prevention and removal of threats to the
peace”.
16


Next to the United Nations development effort,
peacekeeping and peace-building are perhaps the most
visible part of what the United Nations does — an
impression refreshed by Cable News Network (CNN)
almost daily. More importantly, those who are on the run,
who are afraid for their lives, who watch their homesteads
invaded, who are occupied and repressed, who look
starvation and genocide in the face — they have
expectations of the United Nations. They expect the
Organization to bail them out.
We need to improve the capacity of the United
Nations to deal with crises, be they military, political or
humanitarian ones, whether man-made or not. There is
considerable room for improvement here, as illustrated by
the situations in Bosnia, Somalia, Rwanda and Zaire. As we
speak, innocent blood is flowing in many places around the
world. Yet all too often the United Nations remains
impotent. We cannot allow this to continue. Here again lies
a major area where reform is indispensable, and the
Secretary-General has duly underlined this.
A number of Member States, including the Kingdom
of the Netherlands, have been trying to develop the concept
of a standby high-readiness brigade within the framework
of the United Nations standby agreements. They have been
making modest progress over the last three years. A rapidly
deployable headquarters is now being established.
Tomorrow a small group of nations will informally
deliberate on how to promote further steps. Several other
initiatives are under way, including regional ones. Given the
complexities, this is going to be an incremental process, but
one where we cannot afford to let up.
The real test is where to position peacekeeping in the
wider context of the overall concerns of the United Nations.
Our agenda should be wider and should include conflict
prevention and peace-building.
The difficulty we need to address here is how to
integrate different policy instruments — political, military,
relief, rehabilitation and social and economic development
— into one comprehensive framework. Crises require a
coherent and effective international response, a response
that should integrate preventive diplomacy, political
mediation and humanitarian relief, but also social action,
economic alternatives and cultural communication. In sum:
development.
Of course, prevention is the key. The United Nations
can be much more effective when we invest in prevention.
Diplomacy, economic sanctions, arms embargoes and
political pressure will reduce risk and costs as compared
to military intervention in an escalated conflict. We could
avoid the loss of life and escape generalized human
misery. As a result of timely prevention, we could also
avoid the immense costs for rehabilitation, resettlement
and reconstruction that arise after violence is over.
Military intervention, under United Nations auspices, for
humanitarian purposes may be necessary in certain
conflict situations. But it should always be a means of
last resort. Intervention implies that prevention has failed.
The link between development on the one hand and
peace and security on the other is a tenuous one in the
United Nations system. Yet experience has proved that
making the link is imperative. We need to find the best
combination of conflict management, humanitarian
assistance and social and economic programmes to pave
the way for sustainable development and for sustainable
peace.
In San Francisco we promised to promote and
encourage
“respect for human rights and for fundamental
freedoms for all”.
It is a pledge we will have to renew again and again,
perhaps indefinitely. Yet such a pledge may not
degenerate into lipservice. Commitments must be turned
into reality; obligations must be implemented. We cannot
let our guard down as we face reports on violations of
human rights. Torture is still being practised on a wide
scale. People continue to disappear. Arrest and detention
without cause take place routinely. And freedom of the
press is non-existent in too many countries.
Still, we recognize that human rights are in better
shape worldwide than they were 10 years ago, and
certainly 50 years ago. Totalitarian regimes have all but
disappeared; democracy is on the rise. Also, there is more
interest than ever before in the triangle of democracy,
good governance and human rights.
Today, human rights are well established as an
important objective in their own right and a major field of
activity for the United Nations. But, perhaps more
important, human rights have become a leitmotif in a
wide variety of other areas of United Nations policy, from
sustainable development to population, from trade to
humanitarian aid, and from peacekeeping to human
settlements. That human rights is a “cross-cutting” issue
is evident from the reform proposals of the Secretary-
17


General and from the way he has revised the top
management structure in the Secretariat — both of which
we welcome warmly.
Expectations on what the United Nations can achieve
in the field of human rights have run high, among victims
of human-rights violations, among mothers of the
disappeared, among grass-roots groups, and among
non-governmental organizations. Then again, there are
Governments that expect the United Nations to stay out of
their precincts entirely: Governments that accept the
universality of human rights, but only as a debating point;
Governments that accept the United Nations actions against
human rights-violations, but only at a theoretical level and
not when it concerns them.
All in all, the instruments the United Nations can
apply have become the core of an extensive machinery that
in many cases has worked strikingly well. Examples are
numerous and expanding. I refer to such diverse methods
as international dialogue, the integration of human rights
activities into cooperation arrangements, the work of human
rights field offices, human rights education and
strengthening regional supervisory machinery.
More recently, a new High Commissioner for Human
Rights took up her position. If this is indeed the age of
human rights, as the Secretary-General says, then
Mrs. Mary Robinson will be one of its key personalities.
We wish her courage and wisdom in her new assignment,
and she can be sure of our commitment.
One major platform in the realization of human rights
and the international administration of justice is soon to
take its definitive shape. Next summer, a diplomatic
conference will convene in Rome — we should all be
grateful to the Italian Government for hosting it — that
will, hopefully, adopt a convention establishing an
international criminal court. Once established, the court will
be the natural counterpart to the International Court of
Justice. My Government is looking forward with
anticipation to this new offspring in the international legal
order, and I take pride in announcing that my country is
offering to house the seat of the court, in the city of The
Hague.
The fitness of the United Nations as an Organization,
its capacity to manage crises in the wider context of
development, and its action in the field of human rights are
areas of ongoing concern to all Member States. This
Assembly will continue to address them, either on their
own merits or in the context of United Nations reform. The
United Nations is expected to perform in these areas and
to produce results. Yet there is only one way this is going
to happen: if all of us join forces, join forces to make the
United Nations a viable and credible institution, join
forces to make it a centre for harmonizing the actions of
nations in the attainment of these common ends. For only
then will we keep the promise of San Francisco.







